Case 2:18-cr-00056-LGW-BWC Document 412 Filed 10/08/20 Page 1 of 3

                                                                           FILED
                                                                John E. Triplett, Acting Clerk
                                                                 United States District Court

                                                            By MGarcia at 11:47 am, Oct 08, 2020
Case 2:18-cr-00056-LGW-BWC Document 412 Filed 10/08/20 Page 2 of 3
Case 2:18-cr-00056-LGW-BWC Document 412 Filed 10/08/20 Page 3 of 3
